Citation Nr: 1751170	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Jane Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2016, the Veteran presented sworn testimony during a video-conference Board hearing in Huntington, West Virginia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2016, the Board remanded the matter of bilateral hearing loss to the AOJ for further evidentiary development; the AOJ subsequently granted the Veteran's right ear hearing loss leaving only the left ear hearing loss on appeal. 


FINDING OF FACT

On October 4, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for entitlement to service connection for left ear hearing loss were requested.


CONCLUSION OF LAW
 
The criteria for withdrawal of the appeals with respect to the issues of entitlement to service connection for left ear hearing loss by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for service connection for left ear hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for this issue and the appeal as to this issue is therefore dismissed.


ORDER

The claim for service connection for left ear hearing loss is dismissed.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


